



Exhibit 10.1


usmlogoa06.jpg [usmlogoa06.jpg]


UNITED STATES CELLULAR CORPORATION
2020 EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
Effective January 1, 2020


I.
PURPOSE



•
To provide incentive for the executive officers of United States Cellular
Corporation (“U.S. Cellular” or “Company”) to extend their best efforts towards
achieving superior results in relation to key performance targets;

•
To reward U.S. Cellular executive officers in relation to their success in
meeting and exceeding the performance targets; and

•
To attract and retain talented leaders in positions of critical importance to
the success of the Company.



II.
ELIGIBLE PARTICIPANTS



The following U.S. Cellular officers are eligible to participate in this 2020
Executive Officer Annual Incentive Plan (“Plan”): all Executive Vice Presidents.
An officer classified as temporary would not be eligible to participate in this
plan.


III.
PERFORMANCE MEASURES & WEIGHTINGS



Performance Measures
Component Weighting
Overall Plan Weighting
Consolidated Total Service Revenues
30%
18%
Consolidated Operating Cash Flow
30%
18%
Consolidated Capital Expenditures
15%
9%
Customer Engagement
15%
9%
Consolidated Equivalent Handset Net Additions
10%
6%
Company Performance
 
60%
Chairman Assessment on Strategic Initiatives
 
10%
Individual Performance
 
30%



IV.
PERFORMANCE MEASURES DEFINITIONS



Company Performance - Weighting: 60%: Actual performance will be assessed
against the targeted performance for each performance measure. The performance
measures are defined below.


Consolidated Total Service Revenues: Total service revenues determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’ s
presentation of total service revenues for external reporting purposes.  
 
Consolidated Operating Cash Flow: Operating cash flow determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’ s
presentation of Adjusted OIBDA (Operating income before depreciation,
amortization, accretion, gains and losses) for external reporting purposes, and
further adjusted to remove expenses associated with the annual bonus and
performance share unit plans.
 
Consolidated Capital Expenditures:  Capital expenditures determined on a
consolidated company-wide basis and in a manner consistent with the Company’s
presentation of capital expenditures for external reporting purposes.


Customer Engagement:  Customer Engagement as measured by the Loyalty Index Score
from the Customer Engagement Total Experience Survey. The Loyalty Index Score is
a calculated score of customers’ responses based on their overall experience of
U.S. Cellular, including overall brand, network and customer experience,
laddering to overall satisfaction, likelihood to recommend and likelihood to
continue to do business with U.S. Cellular.







--------------------------------------------------------------------------------





Consolidated Equivalent Handset Net Additions: Equivalent Handset Net Additions
are determined on a consolidated company-wide basis and are calculated as
consolidated equivalent handset gross additions minus consolidated equivalent
handset defections.  The equivalency factor is established by device type (which
for this purpose includes postpaid smartphones, postpaid feature phones, and
prepaid phones) and is determined by calculating the contribution margin for the
particular device type over the average life of customers within that device
type and comparing such contribution margins.  The calculated postpaid
smartphone lifetime contribution margin is considered to have an equivalency
factor of 1.0 (or 100%) and the other device types will have an equivalency
factor which represents their respective lifetime contribution margin measure in
relation to the postpaid smartphone lifetime contribution margin.  For example,
if the lifetime contributions are calculated to be $1,000 for postpaid
smartphones, $700 for postpaid feature phones, and $500 for prepaid phones, the
equivalency factors are 1.0, 0.7 and 0.5, respectively.  Once established, the
equivalency factor is applied to the gross additions and defections in a device
category.


Notes:
▪
Results associated with acquisitions and / or divestitures will be evaluated on
a case-by-case basis to determine whether adjustments to target or actual
results are warranted.

▪
The Chairman in his discretion may adjust targets to reflect unanticipated
events.



Chairman Assessment on Strategic Initiatives - Weighting: 10%:
The Chairman in his qualitative and subjective assessment of U.S. Cellular’ s
overall company performance during the year will consider the following key
factors and any other information he deems relevant in determining the level of
attainment for this measure:


▪
Achievement of key goals and objectives provided to the U.S. Cellular board of
directors.

▪
Accomplishing / making commendable progress on major initiatives for the year to
the extent not covered under the key goals and objectives provided to the board
of directors.

▪
Developing and enhancing strategies and plans that strengthen the Company’s
ability to successfully compete in the marketplace.



Individual Performance - Weighting: 30%:
Each officer’s individual performance for the year will be assessed by the
President and CEO based on such officer’s effectiveness/success with regard to:


▪
Carrying out his/her ongoing responsibilities and key initiatives during the
performance year.

▪
Executive level leadership and teamwork.

▪
Identification and development of key talent for succession planning purposes.

▪
Engagement as measured in large part by the Company’s culture survey.



In making these assessments, the President and CEO also will take into
consideration:


▪
Performance feedback received on the officer.

▪
The officer’s report on his/her activities/accomplishments for the performance
year.



V.
MISCELLANEOUS PROVISIONS



The Plan is subject to the Administrative Guidelines attached hereto as Exhibit
A. There are no oral or written agreements or understandings between U.S.
Cellular and the participants affecting or relating to this Plan not referenced
herein.  If any participant fails to adhere to the ethical and legal standards
as referenced by U.S. Cellular policy, U.S. Cellular shall have the right to
revoke this Plan, reduce or eliminate compensation as it applies to the
violator, or any other remedy as provided by corporate policy or law.


Any compensation earned or paid pursuant to this Plan is subject to forfeiture,
recovery by U.S. Cellular or other action pursuant to any clawback or recoupment
policy which U.S. Cellular may adopt from time to time, including without
limitation any such policy which U.S. Cellular may be required to adopt under
the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, or as otherwise required by law.


This Plan shall not be construed as an employment contract or as a promise of
continuing employment between U.S. Cellular and the officer.  Employment with
U.S. Cellular is terminable at will, i.e., either the participant or U.S.
Cellular may terminate the relationship at any time, with or without cause. 


The Executive Officer Annual Incentive Plan, as set forth in this document,
represents the general guidelines U.S. Cellular intends to utilize to determine
what bonus payments, if any, will be paid to the officers. U.S. Cellular
reserves the right to modify or terminate the Plan at its sole discretion, at
any time (including, during or following the applicable plan year) and for any
reason, with or without written notification and without regard to the effect
that any such action may have on any officer’s bonus or potential bonus. U.S.
Cellular shall have the full power and authority to interpret and administer the
Plan and shall be the sole arbiter of all matters of interpretation and
application of the Plan.





--------------------------------------------------------------------------------





VI.
BONUS RANGES AS A PERCENT OF TARGET



The bonus ranges were set to reinforce the Company’s pay for performance
philosophy.  The ranges result in substantial reductions in bonuses when targets
are not achieved, and greater rewards for above target performance.


Company Performance Measures:
Performance Measure
Minimum
Maximum
Consolidated Total Service Revenues
90%
110%
Consolidated Operating Cash Flow
80%
120%
Consolidated Capital Expenditures
110%
80%
Customer Engagement
95%
110%
Consolidated Equivalent Handset Net Additions
See Note immediately below



Note related to Consolidated Equivalent Handset Net Additions: Due to small
numbers, percentages are not meaningful. Minimum measure is target less 60K,
maximum measure is target plus 80K.


Bonus Payouts as a Percent of Target at Minimum and Maximum Performance Levels:
Performance Measure
Minimum
Target
Maximum
Consolidated Total Service Revenues
50%
100%
225%
Consolidated Operating Cash Flow
50%
100%
225%
Consolidated Capital Expenditures
50%
100%
225%
Customer Engagement
50%
100%
225%
Consolidated Equivalent Handset Net Additions
50%
100%
225%



Bonus payouts between the minimum and target performance levels and between the
target and maximum performance levels will be computed by interpolation.


Any bonus for performance below the minimum level will be determined and
approved at the discretion of the Chairman.


Chairman Assessment on Strategic Initiatives:
Performance Criteria
% Payout Range
Far exceeds target performance: Performance greatly exceeded that which was
planned and expected.
150% - 200%
Exceeds target performance: Performance exceeded that which was planned and
expected.
120% - 150%
Meets target performance: Performance was essentially equivalent to that which
was planned and expected.
80% - 120%
Partially meets target performance: Given the conditions that prevailed,
performance was sufficient to merit a partial bonus.
Up to 80%
Fails to meet target performance: Given the conditions that prevailed,
performance was not sufficient to merit any bonus.
0%




































--------------------------------------------------------------------------------





Individual Performance:
Performance Criteria
% Payout Range
Far Exceeds Expectations (FE)
130% - 150%
Exceeds Expectations (EE)
110% - 130%
Meets Expectations (ME)
80% -110%
Partially Meets Expectations (PM)
0%
Fails to Meet Expectations (FM)
0%









President and CEO
 
Date
 
 
 
Chairman
 
Date






--------------------------------------------------------------------------------





Exhibit A
Administrative Guidelines


PLAN YEAR EFFECTIVE DATES
January 1, 2020 - December 31, 2020
GENERAL ADMINISTRATION
The target annual bonus payout for Plan participants will be based on the
officer’s base earnings paid during the bonus period. Base earnings include base
wages, paid time off, and any differential pay (excludes Short-term disability
pay, Long-term disability pay, Paid Parental Leave, Military Service Leave of
Absence, any Paid Personal Leave of Absence, bonuses, merit-related lump sum
payments, equity, on call pay and any additional compensation not related to
base earnings).
VESTING
The bonus does not vest and no bonus shall be paid unless the officer remains
employed through the actual bonus payout date. In the event of retirement /
death prior to the actual bonus payout date, see special rules below.
NEW HIRE ELIGIBILITY
Eligibility for participation in this Plan and any payout will be determined at
the discretion of the President and CEO.
SEPARATION PRIOR TO PAYOUT DATE
Not eligible for a payout unless separation is due to retirement or death under
the circumstances described (or unless approved by the President and CEO).
RETIREMENT
Prior to Payout Vesting Date




DEATH
Prior to Payout Vesting Date
Officer must be at least age 55 and have a minimum of 10 years of 401(k) vesting
service at time of retirement to be eligible for a payout (unless otherwise
approved by the President and CEO).


In the event of death or retirement during the plan year (1/1 - 12/31) a
prorated bonus for time worked at target (100% Plan attainment) will be paid
provided that.the officer has been employed through at least January 31st of the
plan year. An officer who is not employed through at least January 31st of the
plan year will not be eligible to receive a prorated bonus payout for the time
worked during the year of the event. The payout will be made as soon as
administratively possible following the date of the event (but no later than the
Bonus Payout Date, as described below).


In the event of death or retirement after the plan year, but before the payout
date for the plan year, a participant will be eligible to receive a bonus for
time worked in the prior year based upon actual Plan attainment (company,
chairman assessment and individual performance). The payout will be made as soon
as administratively possible following the date of the event and after receiving
actual Plan attainment (but no later than the Bonus Payout Date, as described
below).
TRANSFERS/PROMOTIONS WITHIN COMPANY DURING PLAN YEAR
Within/ Between Annual Plans:
If an officer is promoted / transferred within or between annual incentive
plan(s), no pro-rations will be made in determining the officer’s bonus. The
officer’s bonus will be based on the officer’s plan as of 12/31/20.


Between an Annual Plan and a Quarterly or Monthly Plan:
Prorated payouts from both positions/plans will be determined following the end
of the plan year. The following factors will be considered in the determination
of the payout: both plans’ attainment percentages, individual performance in
each job/plan, the eligible base earnings from each position occupied during the
plan year (if applicable), target incentive assigned for each position’s pay
grade, and percentage of time worked in each position/plan during the plan year.
TRANSFERS TO/ FROM TDS DURING THE PLAN YEAR
If an officer transfers to/from another TDS business unit, he/she will be
eligible to receive a bonus deemed appropriate by the Chairman, considering all
applicable factors.
BONUS PAYOUT DATE
The bonus will be paid no later than March 15th of the year following the end of
the plan year (12/31) (historically, bonuses have been paid in March on or
before March 15). Notwithstanding the foregoing, in the event that payment by
March 15, 2021 is administratively impracticable and such impracticability was
unforeseeable (in each case, such that the payment continues to qualify as a
“short-term deferral” within the meaning of section 409A of the Internal Revenue
Code), payment will be made as soon as administratively practicable after March
15, 2021, but in no event later than December 31, 2021. Payment will be in the
form of a lump sum.




